DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 03/29/2021, with respect to the rejections of claims 19, 24, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Seol et al., (Pub. No.: US 2013/0201938 A1), and rejections of claims 20-23, 25-28, and 30-33 under 35 U.S.C. 103 as being unpatentable over Seol et al., (Pub. No.: US 2013/0201938 A1), in view of Jang et al., (Pub. No.: US 2015/0124768 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/30/2020 has been withdrawn.  

Allowable Subject Matter
3.	Claims 19, 23-29, and 31-33 (now 1-11) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of limitations in claims 19, 24, and 29 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“in response to receiving the first control information, starting or restarting by the terminal device, a first timer;”
in response to the first control information indicating that the uplink beam is valid, determining, by the terminal device, that the uplink beam is valid in a preset duration, wherein the present duration is duration of a running period of the first timer;”
“in response to the first control information indicating that the uplink beam is invalid, skipping, by the terminal device, transmitting data using the uplink beam; and”
“in response to the first timer expiring or stopping, and the terminal device not receiving additional first control information, determining, by the terminal device, that the uplink beam is invalid, and transmitting a random access preamble sequence to the network device using a first random access channel resource.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463